Title: William Walter to Abigail Adams, 1 October 1799
From: Walter, William
To: Adams, Abigail


				
					Madam
					Boston 1 Octo. 1799
				
				I am sorry that I did not know the President’s wishes, before the Receit of your Letter, to be a Purchaser of Thompson’s Island. One half of it only is owned by me, the other half by mr & mrs. Oliver of Salem. I had determined to part with my half; and two Persons have Appeared to make an Agreement for it. my Price is two thousand dollars for my part. One of the two persons is to give me an Answer to day or Tomorrow. if he does not take it; the other appears disposed to give the Price & is to see me on the Subject either Thursday or Friday. if he comes up to the Price and can make the Payment I have given my word to him that he shall have it. perhaps he also may fail of coming at the Time and I shall then be free from my Engagements. and I need not say that it will be particularly agreeble to me that it shoud become the Property of the President— mr & mrs. Oliver are not as yet willing to dispose of their half, but there will be no difficulty in that, as they will let their half continue at the present Rent to whomoever Shall be the Purchaser of my part, and at their death, Which probably is an Event at no great distance being both of them very infirm, it will undoubtedly be sold, and the owner of my part may assure himself of becoming the Proprietor of the Whole. with every Sentiment of Esteem & Respect I am / Madam / Your most obedt. / & very Hume Servt.
				
					Walter.
				
				
					P.S. I am mortified that I had not the pleasure of paying my respects once more to the President before he left Quincy which I had fully contemplated either the last of this Week or the begining of the next.
					If the Price & the other Circumstances above mentioned will be agreable to you, & you will do me the honor of a Line to be left at my

house Tomorrow I will under the Possibility of the first Person’s failure endeavour to place you in his Stead. I shall probably be at Salem but shall be happy to meet your Wishes on my return—
				
			